 Case 1:18-cv-01415-JTN-SJB ECF No. 16 filed 10/06/20 PageID.254 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 SANQUA CUMMINGS,

        Petitioner,
                                                                    Case No. 1:18-cv-1415
 v.
                                                                    HON. JANET T. NEFF
 RANDEE REWERTS,

       Respondent.
 ____________________________/


                                   OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that

this Court decline to consider the merits of the habeas petition under the concurrent sentencing

doctrine. The matter is presently before the Court on Petitioner’s objection to the Report and

Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objection has been made. The Court denies the objection and issues this Opinion and

Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis v. United States,

729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings).

       Petitioner presents one overarching objection to the Magistrate Judge’s application of the

concurrent sentencing doctrine. Petitioner asserts that “[t]he present case is not appropriate for

application of the concurrent sentencing doctrine” because there is “always a chance that a

conviction may be overturned at some point in the proceedings” (Obj., ECF No. 15 at PageID.248).

       Petitioner’s objection is properly denied.
 Case 1:18-cv-01415-JTN-SJB ECF No. 16 filed 10/06/20 PageID.255 Page 2 of 3




        The Magistrate Judge properly set forth the authority governing the concurrent sentencing

doctrine and identified the Court’s “discretion to decline to hear a substantive challenge to a

conviction when the sentence the petitioner is serving on the challenged conviction is concurrent

with an equal or longer sentence on a valid conviction” (R&R, ECF No. 14 at PageID.236, citing

United States v. Hughes, 964 F.2d 536, 541 (6th Cir. 1992), and Dale v. Haeberlin, 878 F.2d 930,

935 n.3 (6th Cir. 1989)). As set forth more fully in the Report and Recommendation, “Petitioner

is presently serving three concurrent five-year felony-firearm sentences and, upon expiration of

those sentences, will begin serving concurrently the life sentence [without parole] and all of the

remaining indeterminate sentences” (id. at PageID.239). Petitioner’s objection, which is based on

pure speculation, does not reveal any factual or legal error by the Magistrate Judge in her analysis

or ultimate recommendation for the Court to decline to review the merits of Petitioner’s habeas

petition.

        Having determined Petitioner’s objection lacks merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues

raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack, 529 U.S. at 484. “Where a plain procedural bar



                                                   2
 Case 1:18-cv-01415-JTN-SJB ECF No. 16 filed 10/06/20 PageID.256 Page 3 of 3




is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further.” Id. Upon review, this Court finds that reasonable jurists

would not find the Court’s procedural ruling debatable as to each issue asserted. A certificate of

appealability will therefore be denied.

        Accordingly:

        IT IS HEREBY ORDERED that the Objection (ECF No. 15) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 14) is APPROVED and ADOPTED as

the Opinion of the Court.

        IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

        IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted.


Dated: October 6, 2020                                            /s/ Janet T. Neff
                                                                JANET T. NEFF
                                                                United States District Judge




                                                   3
